United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE ARMY, McALISTER
ARMY AMMUNITION PLANT,
McAlister, OK, Employer
__________________________________________
Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-0502
Issued: February 9, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
On January 7, 2015 appellant filed an application for review of an Office of Workers’
Compensation Programs’ (OWCP) decision dated October 23, 2014, which denied modification
of a wage-earning capacity determination dated May 9, 2013.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following the May 9, 2013
decision in which OWCP denied modification of a decision finding that appellant’s actual
earnings as a tools and parts attendant represented his wage-earning capacity, appellant requested
reconsideration. He also submitted additional evidence. This included new reports from
Dr. Andrew Briggeman dated May 28 and July 23, 2014. In these reports Dr. Briggeman
diagnosed cervical spondylosis, radiculitis, cervical stenosis with cord impingement, history of
work-related cervical injury in 2009 with need for posterior fusion, severe chronic
cervicothoracic myofascial spasm, chronic occipital neuralgia/tension cephalgia, and left and
right-sided sensorimotor median mononeuropathy, which were a direct consequence of
1

OWCP accepted appellant’s claim for sprain of the neck, degeneration of cervical intervertebral disc,
intervertebral disc disorder with myelopathy of the cervical region, spinal stenosis in the cervical region, and
brachial neuritis or radiculitis.
2

41 ECAB 548 (1990).

appellant’s original injury. He noted that appellant was in the performance of his regular duties
as a carpenter when he was injured. Dr. Briggeman noted that appellant continued to have
degeneration of cervical intervertebral disc, intervertebral disc disorder with myelopathy/cervical
region, spinal stenosis in the cervical region, and radiculitis. He opined that appellant’s
condition has materially worsened and he sustained several consequential injuries as a result of
his work-related injury including cervical radiculopathy, neuralgia/neuritis/radiculitis, cervical
stenosis at C3-7 with cord impingement and, chronic headaches, and right- and left-sided
sensorimotor median mononeuropathy. Dr. Briggeman further opined that the resulting impact
of appellant’s original workplace injury which occurred on February 23, 2009 caused the
consequential conditions and has affected his ability to perform his job. These reports were
received by OWCP on October 21, 2014. In its October 23, 2014 decision, OWCP denied
modification of the wage-earning determination of May 9, 2013 on the grounds that the evidence
presented was not sufficient to warrant modification. It did not note receipt or consideration of
the reports from Dr. Briggeman dated May 28 and July 23, 2014.
The Board finds that OWCP, in its October 23, 2014 decision, did not review the reports
from Dr. Briggeman dated May 28 and July 23, 2014.3 For this reason, the case will be
remanded to OWCP to enable it to properly consider all the evidence submitted at the time of the
October 23, 2014 decision. Following such further development as OWCP deems necessary, it
shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the October 23, 2014 decision of the Office of
Workers’ Compensation Programs be set aside. The case recorded is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: February 9, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
3

See id.

2

